                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CAROL     KING     LANDSCAPING
MAINTENANCE, INC. and AMERICA
AT PLAY, INC. D/B/A/ BEACH ROAD
WINE BAR AND BISTRO,

              Plaintiffs,

v.                                            Case No:     2:19-cv-453-FtM-99UAM

ALEXANDER ACOSTA, in his official
capacity as United States Secretary of
Labor; MOLLY E. CONWAY, in her
capacity as United States Acting
Assistant    Secretary    of   Labor,
Employment         and       Training
Administration; and THOMAS M.
DOWD, in his official capacity as
Deputy Assistant Secretary of Labor,
Employment         and       Training
Administration,

              Defendants.


                                  OPINION AND ORDER1

       This matter comes before the Court on Plaintiffs’ Motion for Ex-Parte Temporary

Restraining Order and Preliminary Injunction (Doc. 2), as well as Declarations submitted

in support (Docs. 2-2, 2-3), filed on the evening of July 1, 2019. Plaintiffs are small

business owners and employers claiming that Defendants exceeded their authority under


       1   Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are cautioned that
hyperlinked documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other
websites, this Court does not endorse, recommend, approve, or guarantee any third parties or
the services or products they provide on their websites. Likewise, the Court has no agreements
with any of these third parties or their websites. The Court accepts no responsibility for the
availability or functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or
directs the user to some other site does not affect the opinion of the Court.
the Administrative Procedures Act (APA) to implement a lottery selection process for

reviewing applications filed by employers seeking temporary employment of foreign

workers with H-2B visas. For the reasons set forth below, the request for a temporary

restraining order is denied and the Court takes the request for a preliminary injunction

under advisement pending formal service of the Complaint (Doc. 1) and a hearing.

                                             I.

       A. The Lottery Selection Process Notice

       On March 4, 2019, the Department of Labor (DOL) issued a Notice in the Federal

Register entitled “Selection Procedures for Reviewing Applications Filed by Employers

Seeking Temporary Employment of H-2B Foreign Workers in the United States.” 84

Fed. Reg. 7399 (the “Notice”) (Doc. 2-1). The Notice announced that beginning on July

3, 2019, DOL will use a new lottery system to randomly select and process applications

for H-2B visas2 filed within the first three (3) days in the season until the agency reaches

the 33,000-worker cap set by DHS (the “Lottery Selection”). DOL will thereafter process

any remaining applications. The Notice invited public comment to be submitted by April

3, 2019.   Although there is no indication that Plaintiffs participated in the comment

process, Plaintiffs challenge the Lottery Selection in a four-count Complaint under the

Administrative Procedures Act (APA) and request that the Court issue a temporary

restraining order (and subsequent preliminary injunction) to restrain the process from

taking effect on July 3, 2019.




       2
         The H-2B visa program (the “Program”) allows for non-agricultural employers facing a
shortage of U.S. employees to hire temporary seasonal, unskilled foreign employees. The
Program is used predominantly by small businesses, including those involved in landscaping,
hotel, construction, restaurant, and forestry. See 76 Fed. Reg. 15,130; 15,161.



                                          - 2 -
       Participation of the H-2B visa worker program has grown significantly over the

years. As a result, prior to Lottery Selection, employer’s H-2B visa applications were

sequentially assigned based on the calendar date and time the applications were

received, measured to the millisecond.       Plaintiffs state that they would submit their

applications on the first filing day at midnight to ensure control over their access to the H-

2B program. Because of the high number of applicants that wanted to be first in line

during the most recent filing period on January 1, 2019, the DOL’s electronic filing system

crashed. Thereafter, the DOL reassessed its procedures and developed the Lottery

Selection process.

       Plaintiffs argue that Lottery Selection will cause them to lose all control over access

to the Program. As small business owners that rely heavily on seasonal workers, the

new process will have drastic ramifications for Plaintiffs’ business operations and ability

to plan for seasonal employment needs. Plaintiffs argue that the DOL did not consider

any of the consequences that Program-reliant employers such as themselves will suffer,

nor did they consider the development of possibly alternative systems.

       Plaintiffs acknowledge that the Notice did invite public comment, but argue that

DOL wrongly asserts in the Notice that the change is not a proposed rule – which would

need to be issued pursuant to the notice and comment requirements of 5 U.S.C. § 553 –

but is instead a “procedural change” to the assignment and review of H-2B applications.

In this regard, on the merits, Plaintiffs allege that the Notice does not comply with 5 U.S.C.

§ 553 because, among other things, DOL never published a proposed rule and instead

merely issued a final rule describing the rule change, and while the agency invited




                                           - 3 -
comments from affected persons, it did not publish any comments to the public. (Doc.

1, ¶ 39).

       Plaintiffs further allege that Defendants seeks to circumvent the notice and

comment rulemaking requirements of the APA by labeling the change a procedural rule

because Congress has not authorized the Secretary of Labor to issue legislative rules

affecting the Program. (Doc. 1, ¶¶ 43, 65). In other words, the Notice is a legislative

rule that exceeds Defendants’ statutory authority. If notice and comment rulemaking was

afforded, plaintiffs believe it would expose that the Notice is arbitrary and capricious under

the APA. (Doc. 1, ¶ 44).

       B. Plaintiffs’ Attempts to Apprise Defendants of its Actions

       Plaintiffs state that they met with the representatives from the DOL on June 27,

2019 and requested that implementation of the Lottery Selection be delayed. On July 1,

2019, the Seasonal Employment Alliance, with whom plaintiffs are affiliated, sent an email

to DOL representatives stating that plaintiffs plan to seek judicial intervention to enjoin

implementation of the Lottery Selection. Plaintiffs state that after filing the Complaint and

Motion for Temporary Restraining Order and Preliminary Injunction, counsel would email

a courtesy copy to DOL representatives. (Doc. 2, p. 25). Thus, although Plaintiffs made

diligent attempts to apprise Defendants of their actions, at least at the time of filing, the

request for injunction relief was ex parte as Plaintiffs request that the injunction be entered

without the opportunity for Defendants to be heard.

                                              II.

       To obtain a temporary restraining order, a party must first establish that: (1) it is

substantially likely to succeed on the merits of its underlying claims; (2) it will suffer




                                           - 4 -
imminent, irreparable injury without injunctive relief; (3) such injury outweighs the harm

an injunction poses to the opposing party; and (4) injunctive relief will serve the public

interest. Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005).

Federal Rule of Civil Procedure 65(b) authorizes a court to grant injunctive relief ex parte

– that is, against a party who has not yet received notice of the motion seeking injunctive

relief and/or had an opportunity to be heard. To obtain such relief, however, the movant

must make a “clear[] show[ing] that immediate and irreparable injury, loss, or damage will

result . . . before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b).

       The Local Rules of this District state further that an ex parte order “will be entered

only in emergency cases to maintain the status quo until the requisite notice may be given

and an opportunity is afforded to opposing parties to respond to the application for a

preliminary injunction.” M.D. Fla. R. 4.05(a). To constitute a true “emergency,” the

injury alleged must be “so imminent that notice and a hearing on the application for

preliminary injunction is impractical if not impossible.” Id. 4.05(b)(2).

       The allegations in the Complaint and the attached Exhibits - which are all this Court

has at this stage - do not justify an award of ex parte injunctive relief. Rather than

establish that this case presents a true emergency, the materials before the Court show

that the Notice was published on March 4, 2019, requesting that comments be submitted

in writing by April 3, 2019, and supplying a procedure for such comments to be submitted.

(Doc. 2-1). Thus, even if there is an emergency, it is one Plaintiffs should have sought

to prevent months ago. Plaintiffs knew (or should have known) since at least as early as

March 4, 2019, that Defendants were planning to implement the Lottery Selection on July

3, 2019. Yet, from the record before the Court, Plaintiffs did not attempt to meet with




                                           - 5 -
DOL representatives and voice their concerns on Lottery Selection until June 27, 2019,

and again on July 1, 2019, and filed their Motion for emergency relief after 5:00 p.m. on

July 1, 2019, a little over twenty-four hours from when the Lottery Selection time period

for filing is set to begin. Despite notice, Plaintiffs did not timely act to submit comments

that could be considered before the new process was implemented. 3               Having failed to

do so, Plaintiffs are not now entitled to the extraordinary relief of an ex parte injunction.

See Allstate Ins. Co. v. Gardner, No. 6:14-CV-681-ORL-31GJK, 2014 WL 12575828, at

*2 (M.D. Fla. May 2, 2014) (“Delay in seeking a TRO undercuts the proposition that there

is a threat of irreparable injury.”); Primo Broodstock, Inc. v. American Mariculture, Inc.,

No. 2:17-cv-9–FtM-29CM, 2017 WL 393871 (M.D. Fla. Jan. 29, 2017) (same).

       The Court will allow Defendants to respond to the Motion for Preliminary Injunction

and will hold a hearing as set forth below pursuant to M.D. Fla. R. 4.05, 4.06.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       (1)     Plaintiffs’ Motion for Ex-Parte Temporary Restraining Order (Doc. 2) is

DENIED.

       (2)     Plaintiffs’ Alternative Motion for Preliminary Injunction (Doc. 2) is taken

under advisement pending a hearing on the matter.

       (3)     Plaintiffs are directed to serve Defendants with the Complaint, Motion, and

this Opinion and Order as soon as possible. The Defendants shall have until July 16,




       3
         There is also no credible argument or evidence at this stage that any effort by Plaintiffs
to submit their comments and have them considered by Defendants would have been futile.



                                             - 6 -
2019 to file a written response to the Motion for Preliminary Injunction, which shall not

exceed twenty (20) pages.

       (4)    On Friday, July 19, 2019, at 9:30 a.m. the parties shall appear for a

preliminary injunction hearing before the undersigned at the U.S. Courthouse for the

Middle District of Florida, Fort Myers Division, 2110 First Street, Courtroom 5D, Fort

Myers, Florida 33901. The hearing is limited to oral argument and each side will be

allowed a total of thirty minutes. The Clerk is directed to issue a notice accordingly.

       (5)    The parties are directed to review and comply with Middle District of Florida

Local Rule 4.06.

       DONE and ORDERED at Fort Myers, Florida, this 2nd day of July, 2019.




Copies: Parties of Record




                                          - 7 -
